Citation Nr: 1201875	
Decision Date: 01/18/12    Archive Date: 01/30/12

DOCKET NO.  06-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a lumbar spine disability (back disability), to include as secondary to his service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active service from August 1988 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Board reopened the previously denied service connection claim and remanded it in November 2009 for additional development, which has been completed.


FINDING OF FACT

The Veteran's current back disability did not have onset during and is not otherwise related to service or a service-connected disability.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  See 38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

In addition to the regulations cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  As the Veteran filed his claim in July 2005, the amendment is not applicable to the current claim.

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records (STRs) include the January 1988 report of medical history form (RMH), which shows no complaint of back pain.  The entrance examination, also dated January 1988, shows normal spine.  In August 1988, he complained of thoracic pain that felt like a bruise.  The assessment was bruising secondary to sit-ups.  In September 1988, he was treated for low back pain.  The assessment was facet dysfunction.  In February 1989, the Veteran was put on profile for three days for back pain around T3 that started while exercising.  The diagnosis was grade I strain.  He injured himself days later while exercising and was put back on profile with a diagnosis of low back pain.  In January 1990, he was diagnosed with strained latissimus dorsi.  In March 1990, the Veteran complained of neck and back pain.  No diagnosis was rendered.  In May 1990, he again complained of neck and back pain.  The treating physician noted poor level of fitness, stiff neck, and tender dorsal and lumbar muscles.  The diagnosis was overuse and poor fitness.  The separation examination noted mechanical back pain.  The Veteran noted recurrent back pain on his RMH.

An April 1991 VA examination shows lumbar sprain.  Etiology was not discussed.  VA outpatient treatment records include X-rays dated August 2000 which show moderate lumbar degenerative change with facet sclerosis in the lowest lumbar regions and a slight levovonvex lumbar scoliotic curvature.  In November 2003, the Veteran complained of back pain that had had onset at work.  He was diagnosed with acute back strain.  An April 2005 treatment record shows complaint of lower back pain and a diagnosis of pain.  X-rays show moderate to severe degenerative changes at all lumbar segments with end plate irregularities, diffuse disc height loss, marginal end plate spurring, and facet arthritis.  He had mild levoconvex lumbar scoliotic curvature.  The radiologist stated that the degenerative changes appeared somewhat advanced when compared to August 2000.  Etiology was not discussed.  A November 2005 MRI report states that the degenerative changes seemed advanced for the Veteran's age.  A September 2007 record shows that the Veteran was hit by a cab while riding his bike.  He reported no injuries to his spine.  November 2007 records state that the degree of degeneration of the spine probably is slightly advanced for the Veteran's age.  X-rays indicated degenerative changes at all levels of the spine.  Other VA treatment records discuss the back disability, but none indicate the etiology of the disability.

In his notice of disagreement, the Veteran stated that he was treated during service for his back problem and that his back was fine prior to entering service.  During his hearing before the Decision Review Officer (DRO) he reported that his back disability had onset during basic training and that he was diagnosed with pulled muscles.  He said he treated the condition with physical therapy.  He noted his in-service motor vehicle accident, but said that his back was not affected.  He reported having had no other back injuries since service.  He maintained that he has had back problems since service.

The Veteran had a VA examination in February 2010.  The examiner reviewed the claims file and interviewed and examined the Veteran; therefore, the examination report is adequate for rating purposes.  The examiner diagnosed lumbar strain and degenerative disc disease and degenerative joint disease of the lumbar spine.  He stated that the back problems cannot be caused by the Veteran's service-connected knee problem because there is no relationship between the disabilities whatsoever.  He said the Veteran has equal leg lengths and normal gait.  Therefore, he found it impossible to opine that the back strain would be caused by a relatively minor knee issue.  

In an addendum, the examiner stated that the Veteran has been out of service for 20 years and that his degenerative changes are more age related or due to everyday activity or employment since exiting service.  He pointed out that the Veteran reported the onset of pain as 2005.  Since the examiner did not address the Veteran's STRs or provide a rationale for his opinion regarding direct service connection, his addendum is of little probative value.

In August 2011, the Board sent the Veteran's claims file for an expert medical opinion.  In September 2011, an expert provided a report indicating that he had reviewed the Veteran's claims file.  He summarized the Veteran's medical history during and since service and opined that it is more likely that the Veteran's back condition is not related to a service-related injury.  The examiner stated that low grade soft tissue injuries would not be expected to result in long term degenerative changes, which are more related to genetics.  The fact that degenerative changes have been noted in the cervical spine without a history of a cervical spine injury also suggests that the degenerative changes and scoliosis have a genetic basis.  He stated that the prevalence of disc disease in asymptomatic individuals is at least one third, so that even in the presence of symptoms, it is not certain that an activity or injury caused the Veteran's MRI findings.  Disc degeneration is largely determined by genetic factors.  Citing research articles, the expert quoted that "[t]he once commonly held view that disc degeneration is primarily a result of aging and 'wear and tear' from mechanical insults and injuries was not supported by this series of studies. (Spine, J., 2009 Jan-Feb; 9(1):47-51.)"

Based upon the totality of the evidence the Board finds that service connection for the Veteran's back disability is not warranted.  While he was treated for back pain during service, he was not diagnosed with a chronic condition.  Subsequent to service, he complained of back pain during his VA examination in April 1991, but was not treated again until the 2000s, weighing against a finding of service connection based upon continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where veteran failed to account for lengthy time period between service and initial symptoms of disability).

None of the treatment records indicate a relationship between service and the current disability.  In fact, his 2003 VA treatment records indicate that his current back pain had onset while working.  Further, none of the evidence indicates a relationship between the back disability and his service-connected left knee disability.  Here, the Board relies heavily upon the opinion provided by the expert examiner, who found no relationship between the in-service soft tissue injuries and his current degenerative conditions.  The Board also relies on the opinion from the VA examiner, who found no relationship between the back disability and service-connected left knee disability.

The Board has considered the Veteran's assertions of pain since service and finds that he is competent to report his symptomatology.  However, he is not competent to testify about the onset or etiology of his degenerative disc or joint diseases because his condition cannot be readily observed by laypersons.  Thus, while he is competent to report symptoms as they come to him through his senses, degenerative joint disease is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  Simply stated, while the Veteran may have had a back injury during service, and may currently have a back problem, the Board finds that there is significant medical evidence in this case that totally disassociates his current problem to any difficulty he had during his active service many years ago (both on a direct basis, secondary basis, or based on aggravation - the medical opinions in this case are unusually clear), outweighing the Veteran's lay statements regarding the etiology of his degenerative joint disease.  The Board finds that the medical opinion in this case must be provided high probative value.   

Such competent evidence has been provided by the medical personnel who have examined the Veteran and/or his claims file during the current appeal and by service treatment records obtained and associated with the claims file.  Here, the Board attaches greater probative weight to the clinical findings than to his statements.  See Cartright, 2 Vet. App. at 25.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R.             § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in August 2005 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to reopen and substantiate his claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the DRO and he was afforded a VA medical examination as discussed above.  Further, the Board obtained an expert opinion regarding the etiology of his back disability.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a lumbar spine disability (back disability), to include as secondary to his service-connected left knee disability is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


